internal_revenue_service department of the treasury significant index no - washington dc person to contact l t q telephone number ’ reter reply to op e ep a date feb in re this letter constitutes notice that waivers of the percent tax under sec_4971 b - of the internal_revenue_code have been granted for the above-named plan for the plan years ended date and the waivers of the percent tax have been granted in accordance with section b of the employee_retirement_income_security_act_of_1974 erisa the amounts for which the waivers have been granted are equal to percent of the accumulated_funding_deficiency in the finding standard account as of the end of each plan_year for which the waivers have been granted to the extent such funding deficiency has not been corrected the company has experienced temporary substantial business hardship as evidenced by negative working_capital and negative net_worth for the fiscal years ended date through the company experienced very small profits during these years the plan was terminated as of date ina letter dated date the pension_benefit_guaranty_corporation pbgc confirmed that all distributions to participants from the plan were completed and that the plan was terminated in accordance with erisa a copy of this letter has been sent to the key district_office in sincerely yours ‘kehr mar tersth kathryn marticello chief actuarial branch le
